[Cite as State v. Santos, 2020-Ohio-1043.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28445
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-1840
                                                  :
 ERIC ALEXANDER SANTOS                            :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 20th day of March, 2020.

                                             ...........

MATHIAS H. HECK, JR., by HEATHER N. KETTER, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

ROBERT ALAN BRENNER, Atty. Reg. No. 0067714, P.O. Box 340214, Beavercreek,
Ohio 45434
      Attorney for Defendant-Appellant

                                             .............




WELBAUM, J.
                                                                                        -2-


       {¶ 1} Defendant-Appellant, Eric Alexander Santos, appeals from his conviction in

the Montgomery County Court of Common Pleas after pleading no contest to tampering

with evidence with a one-year firearm specification. In support of his appeal, Santos

challenges the trial court’s denial of his motion to suppress statements obtained by law

enforcement officers in the course of a homicide investigation. He further challenges the

trial court’s denial of his motion to dismiss the firearm specification accompanying the

tampering charge. Because the motions were not denied in error, the judgment of the trial

court will be affirmed.

                          I.       Facts and Course of Proceedings

       {¶ 2} On the night of February 1, 2016, police were called to a residence on

Curundu Avenue in Trotwood, Ohio. Two men seated in a vehicle in the driveway had

been fatally shot. Lead investigator Patrick Craun, a 12-year veteran of the Trotwood

Police Department, responded to the scene sometime after 10:00 p.m. Thereafter, a

fellow officer informed Detective Craun that a civilian at the perimeter of the crime scene

said he lived in the house. That man was 19-year-old Eric Santos.

       {¶ 3} Detective Craun approached Santos and his girlfriend, Aiste Maksvytyte. He

asked if Santos would come to the police station to answer a few questions to help the

officers piece together what had happened. Santos agreed. He rode to the station in the

front seat of Detective Craun’s unmarked sedan, unrestrained. The detective did not

question Santos while en route.

                               The Trotwood Police Department Interview

       {¶ 4} A short ride later, the two men arrived at the Trotwood Police Department

and entered the building through a rear door. Detective Craun directed Santos to a
                                                                                      -3-


conference room. Santos remained unrestrained. The detective explained that he wished

to ask some questions pertaining to a homicide investigation. Santos asked if his

roommate was one of the victims, but the detective did not answer because the victims’

next of kin had not yet been notified.

       {¶ 5} According to Detective Craun, Santos seemed to understand why he was

there. The detective asked basic questions concerning the inhabitants of the residence,

when Santos was home last, the last time he spoke with anyone at the residence, how

he heard about what had happened, and why he came to the scene. The interview lasted

approximately 30 to 45 minutes.

       {¶ 6} At the close of the interview, Detective Craun asked Santos to write out a

witness statement. Santos complied. The detective left the room at one point, and he

collected the completed statement when he returned. Santos remained in the conference

room while the detective went to speak with other witnesses, including Aiste Maksvytyte.

       {¶ 7} Unbeknownst to Detective Craun, there was an active warrant for Santos’s

arrest out of Greene County. A police department employee discovered the warrant while

Detective Craun was interviewing Santos. Santos was taken into custody and, thereafter,

transported to Greene County.

                           The Greene County Jail Interview

       {¶ 8} The next day, Detective Craun received word that Santos’s girlfriend, Aiste,

had returned to the Trotwood police station. She confessed that she had lied about events

from the previous night. Aiste indicated that Santos was, in fact, present at the house

when the homicides occurred. Based upon this information, Detective Craun and Captain

Dan Heath traveled to the Greene County Jail to speak with Santos that evening. The
                                                                                         -4-


interview took place in a small room off of the common area in the jail. The room was not

equipped for recording, but Detective Craun brought along a digital voice recorder to

capture audio.

       {¶ 9} Detective Craun reviewed Santos’s constitutional rights prior to commencing

questioning. He provided Santos with a standard form enumerating the rights in writing.

The detective explained that he would read each of the rights out loud while Santos

followed along on his own copy. Santos was to answer yes or no after each right was

read to him lyand initial in the corresponding space next to each right. The detective

further indicated there was a waiver of rights statement at the end of the form that Santos

would be asked to read, and then he would sign and date the form.

       {¶ 10} Detective Craun reviewed the rights section of the form with Santos at least

twice. The process was not seamless. Nonetheless, at its conclusion, the detective was

satisfied that Santos understood his rights. Santos did not ask any questions about

waiving his rights. Instead, when asked if he wished to speak with the officers without

counsel, he replied, “Yeah. Yeah. Yeah.” Despite this apparent eagerness, however, the

detective did not believe Santos was being forthcoming in answering questions. After

nearly 40 minutes, Santos indicated he was done talking. The officers continued to probe,

eliciting further incriminating statements. Santos again indicated his wish to stop talking.

The officers pressed further before finally concluding the interview.

                    Criminal Prosecution in Montgomery County

       {¶ 11} In August 2018, Santos was charged with one count of tampering with

evidence in violation of R.C. 2921.12(A)(1), a third-degree felony. The charge was

accompanied by a one-year firearm specification under R.C. 2929.14 and 2941.141. By
                                                                                           -5-


way of a motion filed in November 2018, Santos sought to suppress the incriminating

statements he made during the interview at the Trotwood Police station and during the

interview at the Greene County Jail. Following a hearing, the trial court suppressed the

statements made after Santos indicated his desire to halt the interview at the Greene

County Jail, but denied the motion in all other respects.

       {¶ 12} In February 2019, Santos moved to dismiss the firearm specification in the

indictment. The trial court denied the motion. Thereafter, Santos entered a no contest

plea to the tampering charge and firearm specification. He was sentenced to 36 months

in prison, which was ordered to run concurrently to a term he was serving on an unrelated

case out of Miami County. The one-year term on the firearm specification was ordered to

run consecutively to this term.

       {¶ 13} Santos now appeals, raising two assignments of error for our review.

                           II.    Suppression of Statements

       {¶ 14} In his first assignment of error, Santos argues that the trial court wrongly

declined to suppress the incriminating statements he made to police while being

interviewed at the Trotwood Police Department and at the Greene County Jail. We

disagree.

                                   Standard of Review

       {¶ 15} “In ruling on a motion to suppress, the trial court ‘assumes the role of the

trier of fact, and, as such, is in the best position to resolve questions of fact and evaluate

the credibility of the witnesses.’ ” State v. Prater, 2012-Ohio-5105, 984 N.E.2d 36, ¶ 7 (2d

Dist.), quoting State v. Retherford, 93 Ohio App. 3d 586, 592, 639 N.E.2d 498 (2d

Dist.1994). “As a result, when we review suppression decisions, ‘we are bound to accept
                                                                                         -6-


the trial court’s findings of fact if they are supported by competent, credible evidence.

Accepting those facts as true, we must independently determine as a matter of law,

without deference to the trial court’s conclusion, whether they meet the applicable legal

standard.’ ” Id., quoting Retherford.

         Statements Made During Interview at Trotwood Police Department

       {¶ 16} In the first issue raised under this assigned error, Santos maintains that any

incriminating statements he made in response to Detective Craun’s questions at the

Trotwood Police Department on the night of February 1, 2016 should have been

suppressed by the trial court because they were not preceded by Miranda warnings.

       {¶ 17} “The right to [Miranda] warnings is grounded in the Fifth Amendment's

prohibition against compelled self-incrimination.” State v. Strozier, 172 Ohio App. 3d 780,

2007-Ohio-4575, 876 N.E.2d 1304, ¶ 16 (2d Dist.), citing Moran v. Burbine, 475 U.S. 412,

420, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986). “It is well established, however, that the

police are not required to administer [Miranda] warnings to every individual they question.”

Id., citing State v. Biros, 78 Ohio St. 3d 426, 440, 678 N.E.2d 891 (1997). “Rather, only

custodial interrogations trigger the need for [Miranda] warnings.” Id., citing Biros at 440.

(Other citations omitted.)

       {¶ 18} “ ‘Custodial interrogation’ means questioning initiated by the police after

the person has been taken into custody or otherwise deprived of his freedom to the

degree associated with a formal arrest.” (Citations omitted.) State v. Vineyard, 2d Dist.

Montgomery No. 25854, 2014-Ohio-3846, ¶ 32; California v. Beheler, 463 U.S. 1121,

1125, 103 S. Ct. 3517, 77 L. Ed. 2d 1275 (1983), quoting Oregon v. Mathiason, 429 U.S.
492, 495, 97 S. Ct. 711, 50 L. Ed. 2d 714 (1977) (“the ultimate inquiry is simply whether
                                                                                         -7-


there is a ‘formal arrest or restraint on freedom of movement’ of the degree associated

with a formal arrest”).

       {¶ 19} Santos avers that he did not go to the Trotwood Police Department

voluntarily. He emphasizes the wording in his written statement wherein he said Detective

Craun “[told] him to take a ride to his precinct.” Once at the station, Santos maintains, he

was never free to leave. Instead, he was taken into custody pursuant to the active warrant

out of Greene County. Because Detective Craun did not administer Miranda warnings

prior to questioning him, Santos insists that his statements from this interview should have

been suppressed.

       {¶ 20} Despite these arguments, the record demonstrates that neither the

interview at the Trotwood Police station nor the events leading up to this interview

qualified as custodial interrogation so as to trigger the need for Miranda warnings. Santos

was not considered a suspect when Detective Craun asked him to come to the police

station for questioning. Rather, the detective sought to gather information to aid the

investigation into the homicides. Despite Santos’s word choice in his written statement,

the detective steadfastly maintained on cross-examination that he asked Santos to

accompany him to the station. Santos was free to say no, but came along willingly.

       {¶ 21} None of the circumstances surrounding the drive to the Trotwood Police

Department reflect any of the hallmarks of police custody. See State v. Lux, 2d Dist. Miami

No. 2010 CA 30, 2012-Ohio-112, ¶ 30 (an individual given a voluntary “courtesy ride” from

home to the police station was not in custody). The station was located about a mile or

so from the crime scene. Santos sat in the front seat of Detective Craun’s unmarked

sedan. He was not handcuffed or physically restrained in any way. The vehicle was not a
                                                                                          -8-


police cruiser and, as such, had no cage. The doors locked, but nothing prevented Santos

from unlocking and opening the passenger door as in any other vehicle. Nor was he told

he could not leave. Finally, no other police officers accompanied the two men on the short

drive.

         {¶ 22} When the two men arrived at the Trotwood Police Department, Detective

Craun brought Santos to the conference room rather than an interrogation room. This

courtesy was extended because, again, Santos was a potential witness and not a

suspect. The conference room had large windows on one wall and contained a sizeable

table and chairs. The door locked from the inside, but nothing prevented an inhabitant

from simply opening the door and walking out. Besides Detective Craun, no other officers

were present in the conference room. Santos was not physically restrained, nor was he

told he could not leave. The fact that the questioning took place at a police station did not

counteract the decidedly non-custodial circumstances surrounding the interview. See

Oregon v. Mathiason, 429 U.S. 492, 495, 97 S. Ct. 711, 50 L. Ed. 2d 714 (1977).

         {¶ 23} In addition, Detective Craun denied making any promises or threats to

convince Santos to answer his questions. The detective described the questioning as a

“soft interview.” Its sole purpose was to gather information. As such, the detective did not

employ adversarial interrogation techniques or tactics. According to Detective Craun,

Santos’s demeanor remained even and cooperative during questioning.

         {¶ 24} Detective Craun testified that Santos was still considered a witness when

he collected the written statement from him. At no point did Santos ask to leave or indicate

his wish to stop talking or to have an attorney present. Sometime after the interview was

over, another officer removed Santos from the conference room and took him into custody
                                                                                            -9-


on the Greene County warrant. Santos was not questioned about the homicides for the

remainder of his time at the Trotwood Police station.

       {¶ 25} Viewed in their totality, the aforementioned circumstances compel the

conclusion that Santos was neither in custody nor interrogated for the duration of his

interview with Detective Craun at the Trotwood Police Department. Accordingly, the trial

court did not err in refusing to suppress any incriminating statements made by Santos

during this interview.

              Statements Made During Interview at Greene County Jail

       {¶ 26} In the second issue raised under this assigned error, Santos argues that

any incriminating statements made during his interview with Detective Craun and Captain

Heath at the Greene County Jail on the night of February 2, 2016 should have been

suppressed by the trial court. In support, he contends that he did not knowingly,

intelligently, and voluntarily waive his Miranda rights prior to the commencement of the

interview. The record speaks to the contrary.

       {¶ 27} “In order for a waiver of the rights required by [Miranda] to be valid, the State

bears the burden of demonstrating a knowing, intelligent, voluntary waiver based upon

the totality of the facts and circumstances surrounding the interrogation.” State v. Dotson,

2d Dist. Clark No. 97-CA-0071, 1997 WL 822694, *7 (Nov. 21, 1997), citing Moran, 475
U.S. 412, 106 S. Ct. 1135, 89 L. Ed. 2d 410. In considering the totality of the facts and

circumstances, we look at “the age, mentality, and prior criminal experience of the

accused; the length, intensity, and frequency of interrogation; the existence of physical

deprivation or mistreatment; and the existence of threat or inducement.” State v. Edwards,

49 Ohio St. 2d 31, 358 N.E.2d 1051 (1976), paragraph two of the syllabus, overruled on
                                                                                             -10-


other grounds, 438 U.S. 911, 98 S. Ct. 3147, 57 L. Ed. 2d 1155 (1978).

       {¶ 28} “What is essential is that the defendant have a full awareness of the nature

of the constitutional rights being abandoned and the consequences of his decision to

abandon them, and that the waiver not be the product of official coercion.” Dotson at *7,

citing Moran. “ ‘An express written or oral statement of waiver of the right to remain silent

or of the right to counsel is usually strong proof of the validity of that waiver * * *.’ ” State

v. Belton, 149 Ohio St. 3d 165, 2016-Ohio-1581, 74 N.E.3d 319, ¶ 106, quoting North

Carolina v. Butler, 441 U.S. 369, 373, 99 S. Ct. 1755, 60 L. Ed. 2d 286 (1979).

       {¶ 29} It is undisputed that Santos’s interview at the Greene County Jail qualified

as custodial interrogation. Santos emphasizes that fact that he was 19 years old at the

time of the interview and that he had never before been read his Miranda rights. He

repeatedly asked “what was going on” while Detective Craun recited the rights from the

standard form. Santos maintains that the frustrated officers simply ushered him along. He

further notes that Detective Craun neglected to ask about his educational background

and failed to review the waiver portion of the form. Santos concludes that the totality of

the circumstances surrounding the interview evince that he did not make a knowing,

intelligent, and voluntary waiver of his Miranda rights, warranting suppression of his

statements.

       {¶ 30} Detective Craun used the standard Trotwood Police pre-interview form to

review Santos’s constitutional rights with him prior to questioning. The detective read the

rights aloud while Santos followed along on his own copy. The rights were reviewed in

this fashion at least twice. Detective Craun affirmed that Santos initialed next to each right

on the form, and posed no questions to the officers about the substance of his rights.
                                                                                           -11-


Although the audio captured by Detective Craun’s digital voice recorder is sometimes

unclear, Detective Craun affirmed that Santos conveyed his understanding of each of his

rights in turn. Thus, Santos acknowledged his rights both orally and in writing.

       {¶ 31} During the reading of rights, Santos repeatedly said he did not understand

what was going on. At the suppression hearing, defense counsel insisted the officers

never directly addressed this statement. However, as Detective Craun testified, the

officers were foreclosed from engaging Santos in discussion about the case until he was

advised of his rights. The detective explained as much to Santos a number of times while

reading the rights to him. Furthermore, viewing Santos’s declaration in context, we believe

it is clear that his expressed inability to understand went to why the officers had come to

see him at the Greene County Jail. It did not concern his comprehension of his

constitutional rights.

       {¶ 32} Admittedly, Detective Craun’s review of the pre-interview form was not

flawless. He began reading the waiver section aloud, but was diverted and failed to

complete it. He neglected to inquire into Santos’s level of schooling, and he neglected to

sign the form himself. These omissions are of no moment. The law does not require that

interrogees be advised of their constitutional rights in writing, nor does it mandate a written

waiver thereof. State v. Evins, 2d Dist. Montgomery No. 15827, 1997 WL 82803, *3 (Feb.

28, 1997); State v. Scott, 61 Ohio St. 2d 155, 161, 400 N.E.2d 375 (1980). According to

Detective Craun’s testimony, he was satisfied that Santos understood the document he

was signing. In addition, Detective Craun orally advised Santos that he could waive his

right to remain silent. Thereafter, Santos indicated he was amenable to speaking with the

detectives without an attorney present. This represented a clear waiver of his
                                                                                          -12-


constitutional rights.

       {¶ 33} Further support can be found in the record. Santos could read and write, as

evinced by the fact that he competed a written statement at the Trotwood Police station

the previous night. He was a United States citizen from the Bronx in New York. Though

Santos spoke Spanish, Detective Craun confirmed that he spoke English as well. The

audio from the interview at the jail supports this assertion.

       {¶ 34} With a table and three chairs inside, the makeshift interview room at the jail

was tight. But this appeared to be the extent of the physical discomfort Santos endured

during the interview. He was not handcuffed, or was he deprived of restroom breaks or

refreshments. The record furthermore supports that Santos was coherent. He did not

appear to be under the influence of any alcohol or drugs, and he did not claim to be taking

any medications that could impair his understanding of his rights. There was no indication

that he suffered from any mental or physical disabilities that would impair his

understanding of his rights. Finally, at no point during the interview did Santos ask for an

attorney.

       {¶ 35} It is true that the officers went a few questions too far after Santos

unequivocally invoked his right to remain silent. But the ill-gotten statements from the last

few minutes of the interview were properly suppressed by the trial court. We conclude

that the remainder of the record does not support Santos’s assertion that he was

prevented from knowingly, intelligently, and voluntarily waiving his Miranda rights.

Accordingly, the trial court did not err in declining to suppress his statements from the jail

interview in full.

       {¶ 36} In view of our disposition of the above arguments, Santos’s first assignment
                                                                                        -13-


of error is overruled.

                         III.   Dismissal of Firearm Specification

       {¶ 37} In his second assignment of error, Santos challenges the trial court’s denial

of his motion to dismiss the one-year firearm specification appended to the tampering

with evidence charge. In the motion, Santos argued that the legislature evinced an intent

to authorize the addition of mandatory prison time via specification only where a firearm

was used to perpetrate or further the underlying offense. In the case sub judice, by

contrast, the firearm was the object of the tampering offense. Santos concludes that the

imposition of mandatory prison time under such circumstances effectively added

punishment without his having been convicted of an additional charge. This assignment

lacks merit.

                                    Standard of Review

       {¶ 38} “A Crim.R. 12(C) motion to dismiss is a mechanism to test the legal

sufficiency of the complaint or indictment. If the allegations set forth in the charging

document constitute the criminal offense charged, the motion to dismiss must be

overruled.” State v. Brown, 2019-Ohio-1666, 135 N.E.3d 1151, ¶ 3 (2d Dist.), citing State

v. Patterson, 63 Ohio App. 3d 91, 95, 577 N.E.2d 1165 (2d Dist.1989). We review a trial

court’s decision on a motion to dismiss de novo, without deference to the trial court’s

decision. Brown at ¶ 3.

                                         Analysis

       {¶ 39} It is well-settled under Ohio law that a charging instrument affords adequate

notice to the accused if it tracks the language of the statute. State v. Buehner, 110 Ohio

St.3d 403, 2006-Ohio-4707, 853 N.E.2d 1162, ¶ 6-9. The indictment in the case at bar
                                                                                         -14-


alleged that:

                ERIC ALEXANDER SANTOS, on or about FEBRUARY 1, 2016 in

       the County of Montgomery aforesaid, and State of Ohio, knowing that an

       official proceeding or investigation was in progress, or was about to be or

       likely to be instituted, did alter, destroy, conceal, or remove any record,

       document, or thing, with purpose to impair its value or availability as

       evidence in such proceeding or investigation; * * * in violation of Section

       2929.12(A)(1) of the Ohio Revised Code[.]

Accompanying this charge was the following specification:

                The GRAND JURORS further find[ ] and specif[y] that while

       committing the aforesaid offense, ERIC ALEXANDER SANTOS, had on or

       about his person or under his control, a firearm * * * in violation of Sections

       2929.14 and 2941.141 of the Ohio Revised Code[.]

       {¶ 40} The respective charge and specification tracked the language of the

relevant statutes precisely. Thus, the allegations in the indictment were sufficient to make

out offenses under Ohio law. See Buehner at ¶ 6-9. In addition, the plain language of the

subsection governing the one-year specification requires only that the offender had a

firearm on or about his person or under his control. See R.C. 2929.14(B)(1)(a)(iii).

Conspicuously absent from this subsection is verbiage requiring that the firearm be “used”

to perpetrate or further the attached felony. See id. It would not be appropriate for us to

read such verbiage into the statute. State v. Ireland, 155 Ohio St. 3d 287, 2018-Ohio-

4494, 121 N.E.3d 285, quoting MedCorp, Inc. v. Dept. of Job and Family Servs., 121 Ohio

St.3d 622, 2009-Ohio-2058, 906 N.E.2d 1125, ¶ 9 (where the plain language of a statute
                                                                                        -15-


is clear an unambiguous, courts must refrain from inserting or deleting words).

       {¶ 41} Also of note, the legislature expressly excluded certain firearm offenses

from enhancement via specification. See R.C. 2929.14(B)(1)(e). These include carrying

concealed weapons (R.C. 2923.12), illegal conveyance of a deadly weapon or dangerous

ordnance into a courthouse (R.C. 2923.123), improperly handling firearms in a motor

vehicle (R.C. 2923.16), illegal possession of a firearm in a liquor permit premises (R.C.

2923.121), and having weapons while under disability (R.C. 2923.13).

       {¶ 42} The relevant statute does not similarly exempt tampering with evidence

from such enhancement. See R.C. 2929.14(B)(1)(e). Thus, in accordance with the maxim

expressio unius est exclusio alterius, one must presume that the legislature did not intend

to foreclose enhancement of a tampering with evidence charge. See State v. Droste, 83
Ohio St. 3d 36, 39, 697 N.E.2d 620 (1998) (providing, “[u]nder the general rule of statutory

construction expressio unius est exclusio alterius, the expression of one or more items of

a class implies that those not identified are to be excluded”).

       {¶ 43} In accordance with the aforecited rationale, we decline to find that the

imposition of prison time for both a tampering conviction and its attendant firearm

specification contravenes the legislative intent behind the relevant statutes simply

because the firearm was the object of the tampering charge. State v. Jones, 8th Dist.

Cuyahoga No. 108050, 2019-Ohio-5237, ¶ 53-54; State v. Wright, 10th Dist. Franklin No.

09-AP-207, 2009-Ohio-6773, ¶ 32.

       {¶ 44} Finally, although not fleshed out, Santos’s appellate brief appears to

advance the concepts of allied offenses and double jeopardy in challenging the denial of

his motion to dismiss. Specifically, Santos contends that, “[b]y overruling the motion to
                                                                                          -16-


dismiss, the trial court effectively added punishment to Santos without Santos being

convicted of an additional charge.” (Brief of Appellant at 6).

       {¶ 45} To the extent that this argument diverges from those presented in Santos’s

dismissal motion, it was forfeited. State v. Quarterman, 140 Ohio St. 3d 464, 2014-Ohio-

4034, 19 N.E.3d 900, ¶ 15. Even had the argument been preserved for purposes of

appeal, this Court has already determined that cumulative punishments for a firearm

specification and its underlying offense do not violate an individual’s constitutional double

jeopardy rights. State v. Reid, 2d Dist. Montgomery No. 23409, 2010-Ohio-1686, ¶ 47-

48.

       {¶ 46} Santos’s second assignment of error is overruled.

                                    IV.    Conclusion

       {¶ 47} Having overruled Santos’s two assignments of error, the judgment of the

trial court is hereby affirmed.

                                      .............



TUCKER, P.J., concurs.

DONOVAN, J., concurs in judgment only.



Copies sent to:

Mathias H. Heck, Jr.
Heather N. Ketter
Robert Alan Brenner
Hon. Mary Lynn Wiseman